DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 5, 23, 27, 28 and 30 are objected to because of the following informalities:  
Applicant is advised to amend the claims to show the following:
 	Claim 1. A method of configuring a signal period, the method being applied to a macro base station, and comprising: 
when it is determined that a terminal currently accessing the macro base station is going to access a target base station, configuring a first period for the target base station broadcasting a target signal according to a number of terminals currently accessing the target base station,  
wherein the target base station is a base station that is used for hotspot coverage and managed by the macro base station, and the target signal is used to control the terminal to access the target base station; and 
sending the first period to the target base station and the terminal, and controlling the target base station to broadcast the target signal according to the first period.  

Claim 4. The method according to claim 1, further comprising: 
after the terminal accesses the target base station based on the target signal, obtaining a second period when it is determined that a period for the target base station broadcasting the target signal is to be re-configured; and 
the second period to the target base station and the terminal, and controlling the target base station to broadcast the target signal according to the second period.  

Claim 5. The method according to claim 1, further comprising: 
after it is determined that the terminal leaves a geographical range covered by the target base station, configuring a third period for the target base station broadcasting the target signal according to the number of terminals currently accessing the target base station; and 
sending the third period to the target base station, and controlling the target base station to broadcast the target signal according to the third period.  

Claim 23. An apparatus for configuring a signal period, comprising: 
a processor; and a memory for storing processor-executable instructions, 
wherein the processor is configured to: 
set a first period for a target base station broadcasting a target signal according to a number of terminals currently accessing the target base station when it is determined that a terminal currently accessing the macro base station is going to access the target base station, 
wherein the target base station is a base station that is used for hotspot coverage and managed by the macro base station, and the target signal is used to control the terminal to access the target base station; and 
send the first period to the target base station and the terminal, and control the target base station to broadcast the target signal according to the first period.  

Claim 27. The apparatus according to claim 23, the processor is further configured to: 

send the second period to the target base station and the terminal, and control the target base station to broadcast the target signal in the second period.  

 	Claim 28. The apparatus according to claim 23, the processor is further configured to: 
 	after it is determined that the terminal leaves a geographical range covered by the target base station, set a third period for the target base station broadcasting the target signal according to the number of terminals currently accessing the target base station; and 
 	send the third period to the target base station, and control the target base station to broadcast the target signal in the third period.  

 	Claim 30. An apparatus for configuring a signal period, comprising: a processor; and a memory for storing processor-executable instructions, wherein the processor is configured to: 
receive first period configuration information, wherein the first period configuration information is sent by a macro base station when it is determined that a terminal currently accessing the macro base station is going to access a target base station; and 
broadcast a target signal in a first period indicated by the first period configuration information, wherein the target signal is used to control the terminal to access the target base station.  
Appropriate correction is required.

Allowable Subject Matter
The cited prior arts, taken alone or in combination, fail to disclose “when it is determined that a terminal currently accessing the macro base station is going to access a target base station, configuring a first period for the target base station broadcasting a target signal according to a number of terminals currently accessing the target base station… and sending first period to the target base station and the terminal, and controlling the target base station to broadcast the target signal according to the first period” as recited in claim 1 and “set a first period for a target base station broadcasting a target signal according to a number of terminals currently accessing the target base station when it is determined that a terminal currently accessing the macro base station is going to access the target base station,… and send first period to the target base station and the terminal, and control the target base station to broadcast the target signal according to the first period” as recited in claim 23 when considering each claim individually as a whole. 
Claims 31 – 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2016/0127960) in view of Abe et al. (US Pub. No. 2013/0343270).
 	Regarding claim 30, Park discloses an apparatus for configuring a signal period, comprising: a processor; and a memory for storing processor-executable instructions, wherein the processor (see Fig. 7, femto cell, Fig. BS 110 with a processor 112 and memory 114) is configured to: receive first period configuration information, wherein the first period configuration information is sent by the macro base station when it is determined that a terminal currently accessing the macro base station is going to access a target base station (see Fig. 7, handover from a macro cell to a femto cell, para. 0006, 0084, receiving a first PHICH configuration information on the femto cell from the macro cell and configuring a PHICH interval as a first number of OFDM symbols in accordance with the first PHICH configuration information).
Park does not disclose the following claimed features: regarding claim 30, broadcast a target signal in a first period indicated by the first period configuration information, wherein the target signal is used to control the terminal to access the target base station.  
Regarding claim 30, Abe discloses broadcast a target signal in a first period indicated by the first period configuration information, wherein the target signal is used to control the terminal to access the target base station (see para. 0075, receives the broadcast information (for 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Park, and have the features, as taught by Abe, in order to reduce the number of transmission stopped subframes in the macro base station while assuring reception of the broadcast information by the user terminal handed over to the micro base station by CRE, as discussed by Abe (para. 0009), thereby providing for an efficient communication system.
	

					Pertinent Prior Arts

	Lee et al. (US Pub. No. 2011/0053617), in the same field of endeavor as the present invention, disclose an invention where the femto cell base station receives paging information from the macro cell base station having the same paging group ID as that of the femto cell base station. Then, common paging area information including paging information is transmitted to the terminal, and when a paging message is received from a paging controller, the received paging message is transmitted based on the common paging area information to the terminal, thereby providing a paging service to the terminal (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473